DETAILED ACTION
This is a first action on the merits. Claims 11-30 are pending. Claims dated 03/13/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 and 06/03/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Such claim limitation(s) is/are: 
“a detection unit” in at least claim 11 
“a specifying unit” in at least claim 11 
“a determining unit” in at least claim 11 
“a measurement unit” in at least claim 12
“an acquisition unit” in at least claim 13
“a reception unit” in at least claim 16
“a prediction unit” in at least claim 21

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, [0041]: “Transmission unit 111 and reception unit 112 are realized by beacon apparatus 17. Detection unit 113, acquisition unit 114, specifying unit 118, measurement unit 119, determining unit 120, prediction unit 121, and flight control unit 122 are realized by reading predetermined software (program) onto hardware such as processor 11 or memory 12, so that processor 11 performs calculation, and controlling communication using communication apparatus 14 and reading and/or writing of data with respect to memory 12 and storage 13.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14, 21-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (JP 2004175209 A), in view Gong et al. (WO 2016154942 A1) and herein after will be referred to as Nagayama and Gong respectively.
Regarding claim 11, Nagayama teaches a flight control apparatus comprising: 
a detection unit configured to detect within a predetermined range of an air vehicle another air vehicle (Fig. 1 antenna unit 11; [0022] …receives the response radio wave by antenna unit 11. Then, the processor unit 12 acquires the approach information of the other aircraft to the unmanned airplane 1 based on the response radio wave and detects the approaching aircraft);
a determining unit configured to determine a possibility that the air vehicle and the other air vehicle will collide, based on an attribute relating to movement of the other air vehicle (Fig. 1 processor unit 12; [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 --another aircraft-- is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12); 
and a flight control unit configured to, when it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling flight of the air vehicle Fig. 1 flight control unit 20; [0031] CPU (control means) of the flight computer 20 controls the operation unit (the auxiliary wing 3a, the elevator 4a, and the rudder 5a) and controls the driving of the propulsion device 6 to avoid collision) 
Nagayama does not explicitly teach: a specifying unit configured to specify a type of the detected other air vehicle, and avoiding collision according to the specified type. 
However, Gong teaches a specifying unit configured to specify a type of the detected other air vehicle ([0897] The mobile geo-fencing devices may send out a wireless communication. Identifying information, such as geo-fencing device identifier or geo-fencing device type may be sent; [0898] When the mobile geo-fencing devices are UAVs, the messages may be sent out and received by one another; Fig. 31 shows each geo-fencing device (UAVs) with different IDs/priorities), 
In Gong, identifying information corresponds to a specified type because each air vehicle has a different identifying information.
and avoiding collision according to the specified type ([0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama to incorporate Gong to include a specifying unit configured to specify a type of the detected other air vehicle, because doing so identifies each UAV.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama to incorporate Gong to include avoiding collision according to the specified type, because doing so takes into account the priorities of the UAVs and allows more important UAVs to maintain their flight plans and lets the lower priority UAV take evasive action.

Regarding claim 12, Nagayama, as modified (see rejection of claim 11), teaches the flight control apparatus according to claim 11, 
Nagayama, as modified, further teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle (Nagayama Fig. 1 processor unit 12: Nagayama [0016] by calculating the azimuth, distance, and altitude of the other device…) 
wherein Gong [0897] Identifying information, such as geo-fencing device identifier or geo-fencing device type may be sent; Gong Fig. 31 shows each geo-fencing device (UAVs) with different IDs/priorities), 
In Gong, the UAV sending identifying information to other UAVs corresponds to specifying a type.
when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, and (Nagayama Fig. 1 processor unit 12; Nagayama [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12)
when the first type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle (Nagayama Fig. 1 flight control unit 20; Nagayama [0031] CPU (control means) of the flight computer 20 controls the operation unit (the auxiliary wing 3a, the elevator 4a, and the rudder 5a) and controls the driving of the propulsion device 6 to avoid collision)
Nagayama, as modified, does not explicitly teach the specifying unit specifies a first type as the type of the other air vehicle when a predetermined condition is satisfied.
However, Gong also teaches the specifying unit specifies a first type as the type of the other air vehicle when a predetermined condition is satisfied ([0632] a UAV may communicate with a geo-fencing device via a direct communication mode when the UAV is within a predetermined range of the geo-fencing device).
In Gong, Examiner interprets the UAV entering the predetermined range as a predetermined condition since the UAV is only recognized/specified a type when it is within the predetermined range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Gong to include the specifying unit specifies a first type as the type of the other air vehicle when a predetermined condition is satisfied, because doing so allows the UAV to specify types to only those UAVs within its region of interest (predetermined region).

Regarding claim 14, Nagayama, as modified, teaches the flight control apparatus according to claim 12.
Nagayama, as modified also teaches wherein the predetermined condition includes a condition that an identification signal is not received from the other air vehicle (Gong [0632] a UAV may communicate with a geo-fencing device via a direct communication mode when the UAV is within a predetermined range of the geo-fencing device).
In Gong, Examiner interprets the UAV entering the predetermined range as a predetermined condition since the UAV is only recognized/specified a type when it is within the predetermined range. When the UAV is outside the range, the signal is not received from the other air vehicle which reads upon the limitation “an identification signal is not received from the other air vehicle”.

Regarding claim 21, Nagayama, as modified teaches the flight control apparatus according to claim 11.
Nagayama, as modified, does not explicitly teach further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle.
However, Gong also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle ([0912] The trajectories may be analyzed to predict the future locations of the mobile geo-fencing devices. The boundaries may be analyzed to determine the berth that the mobile geo-fencing devices will need to have in order to avoid one another; [0913] evasive action taken).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama, as modified, to incorporate Gong to include further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle, because doing so allows the UAV to avoid collisions.

Regarding claim 22, Nagayama, as modified teaches the flight control apparatus according to claim 12. Nagayama, as modified, does not explicitly teach further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle.
However, Gong also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle ([0912] The trajectories may be analyzed to predict the future locations of the mobile geo-fencing devices. The boundaries may be analyzed to determine the berth that the mobile geo-fencing devices will need to have in order to avoid one another; [0913] evasive action taken).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama, as modified, to incorporate Gong to include further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle, because doing so allows the UAV to avoid collisions.

Regarding claim 23, Nagayama, as modified teaches the flight control apparatus according to claim 14.
Nagayama, as modified, does not explicitly teach further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle.
However, Gong also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle ([0912] The trajectories may be analyzed to predict the future locations of the mobile geo-fencing devices. The boundaries may be analyzed to determine the berth that the mobile geo-fencing devices will need to have in order to avoid one another; [0913] evasive action taken).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama, as modified, to incorporate Gong to include further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle, because doing so allows the UAV to avoid collisions.

Regarding claim 30, Nagayama teaches a flight control system comprising: 
a detection unit configured to detect within a predetermined range of an air vehicle another air vehicle (Fig. 1 antenna unit 11; [0022] …receives the response radio wave by antenna unit 11. Then, the processor unit 12 acquires the approach information of the other aircraft to the unmanned airplane 1 based on the response radio wave and detects the approaching aircraft);
a determining unit configured to determine a possibility that the air vehicle and the other air vehicle will collide, based on an attribute relating to movement of the other air vehicle (Fig. 1 processor unit 12; [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12);
and a flight control unit configured to, when it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling flight of the air vehicle Fig. 1 flight control unit 20; [0031] CPU (control means) of the flight computer 20 controls the operation unit (the auxiliary wing 3a, the elevator 4a, and the rudder 5a) and controls the driving of the propulsion device 6 to avoid collision)
Nagayama does not explicitly teach: a specifying unit configured to specify a type of the detected other air vehicle, and avoiding collision according to the specified type.
However, Gong teaches a specifying unit configured to specify a type of the detected other air vehicle ([0897] The mobile geo-fencing devices may send out a wireless communication. Identifying information, such as geo-fencing device identifier or geo-fencing device type may be sent; [0898] When the mobile geo-fencing devices are UAVs, the messages may be sent out and received by one another; Fig. 31 shows each geo-fencing device (UAVs) with different IDs/priorities),
In Gong, identifying information corresponds to a specified type because each air vehicle has a different identifying information.
and avoiding collision according to the specified type ([0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama to incorporate Gong to include a specifying unit configured to specify a type of the detected other air vehicle, because doing so identifies each UAV.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama to incorporate Gong to include avoiding collision according to the specified type, because doing so takes into account the priorities of the UAVs and allows more important UAVs to maintain their flight plans and lets the lower priority UAV take evasive action.

Claims 13, 15, 19, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama, in view Gong, in further view of Naoto (JP 6730585 B2) and herein after will be referred to as Naoto.

Regarding claim 13, Nagayama, as modified, teaches the flight control apparatus according to claim 12, 
Nagayama also teaches wherein the flight control unit controls the flight of the air vehicle in accordance with a first flight plan in which a flight path Fig. 1 flight control unit 20; [0018] The flight computer 20 integrally controls the unmanned aerial vehicle 1, and includes a memory and a CPU (Central Processing Unit). Stored in the memory are data relating to a predetermined flight path and a flight control programs for causing an automatic flight along the flight path),
Nagayama, as modified, does not explicitly teach: a flight plan in which a flight period of the air vehicle is described.
However, Gong also teaches that a flight plan can have a flight period of the air vehicle described ([0130] the flight regulation modules may generate or suggest a set of flight plans that may meet the one or more parameters while complying with the set of flight regulations. Examples of parameters or goals for a UAV mission may include a destination, one or more waypoints, timing requirements (e.g., overall time limit, time to be at certain locations), maximum speeds, maximum accelerations, type of data to be collected, type of image to be captured, any other parameter or goal)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight plan as taught by modified Nagayama to incorporate Gong to include in which a flight period of the air vehicle is described, because doing so provides additional parameters/goals for the flight plan in the form of timing requirements. 
Nagayama, as modified, does not explicitly teach: and the flight control apparatus further includes an acquisition unit configured to acquire, from a server apparatus a second flight plan in which a flight path and a flight period of the other air vehicle are described, and a priority level of a flight purpose in the second flight plan.
However, Naoto teaches the flight control apparatus further includes an acquisition unit (pg. 6 CPU 201 of UAV 101) configured to acquire, from a server apparatus (pg. 6 flight information acquisition unit 305) a second flight plan in which a flight path and a flight period of the other air vehicle are described, pg. 6 In step S406, the CPU 201 of the unmanned aerial vehicle 101 receives, from the unmanned aerial vehicle 102, the flight information including the current position (positional information) and the altitude information of the unmanned aerial vehicle 102 and the aircraft information by the function of the flight information acquisition unit 305; The flight information table 600 of the unmanned aerial vehicle 101 includes No. 601, position 602, altitude 603, and time 604 are stored in association with each other).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Naoto to include the flight control apparatus further includes an acquisition unit configured to acquire, from a server apparatus a second flight plan in which a flight path and a flight period of the other air vehicle are described, because doing so helps in “performing flight control for avoiding a collision with another unmanned aerial vehicle” (Naoto pg. 5) by avoiding the flight path of the other UAV.
Nagayama, as modified, does not explicitly teach: a priority level of a flight purpose in the second flight plan.
However, Gong also teaches a priority level of a flight purpose in a flight plan (Fig. 31 shows each geo-fencing device (UAVs) with different priorities; [0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action), 
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flight plan taught by modified Nagayama to incorporate Gong to include a priority level of a flight purpose in the second flight plan, because doing so takes into account the priorities of the UAVs and allows more important UAVs to maintain their flight plans and lets the lower priority UAV take evasive action.
Nagayama, as modified, teaches:
the specifying unit specifies a second type as the type of the other air vehicle when the second flight plan and the priority level are acquired (Gong [0173] A set of flight regulations may be generated based on a UAV identifier indicative of UAV type; Gong [0839] For example, a first set of UAVs 2830a, 2830b may be of a first UAV type, and a second set of UAVs 2840a, 2840b may be of a second UAV type. The first and second types of UAVs may be different; Gong [0250] Information about a UAV may be associated with a UAV identifier. For example, information about the UAV type (e.g., model, manufacturer, characteristics, performance parameters, level of difficulty in operation) may be associated with the UAV identifier; see Examiner Note), 
Examiner Note: In Gong, the specified UAV identifier is indicative of the UAV type ([0250]). Examiner corresponds the different UAV identifiers as a different UAV types. Gong [0839] shows that there may be different sets of UAVs that are a first type, a second type. Examiner suggests the applicant to define what the “first type” and “second type” is in the claims as disclosed in applicant’s specification in [0050], also copied below, to help overcome the prior art on record. 
Applicant’s disclosure: [0050] “The first type is a type to which air vehicle 10 belongs if air vehicle 10 is not under the predetermined management. The second type is a type to which air vehicle 10 belongs if air vehicle 10 is under the predetermined management and flies in accordance with the flight plan. The third type is a type to which air vehicle 10 belongs if air vehicle 10 is under the predetermined management and but flies deviating from the flight plan.”

when the second type is specified, and flight paths overlap at the same time between the first flight plan and the second flight plan, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, and when the second type is specified, and (Nagayama Fig. 1 processor unit 12; Nagayama [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12)
it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle according to a relationship between the acquired priority level and a priority level of a flight purpose in the first flight plan (Gong [0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action).

Regarding claim 15, Nagayama, as modified, teaches the flight control apparatus according to claim 11, 
Nagayama also teaches wherein the flight control unit controls the flight of the air vehicle in accordance with a first flight plan in which a flight path Fig. 1 flight control unit 20; [0018] The flight computer 20 integrally controls the unmanned aerial vehicle 1, and includes a memory and a CPU (Central Processing Unit). Stored in the memory are data relating to a predetermined flight path and a flight control programs for causing an automatic flight along the flight path),
Nagayama, as modified, does not explicitly teach: a flight plan in which a flight period of the air vehicle is described.
However, Gong also teaches that a flight plan can have a flight period of the air vehicle described ([0130] the flight regulation modules may generate or suggest a set of flight plans that may meet the one or more parameters while complying with the set of flight regulations. Examples of parameters or goals for a UAV mission may include a destination, one or more waypoints, timing requirements (e.g., overall time limit, time to be at certain locations), maximum speeds, maximum accelerations, type of data to be collected, type of image to be captured, any other parameter or goal)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight plan as taught by modified Nagayama to incorporate Gong to include in which a flight period of the air vehicle is described, because doing so provides additional parameters/goals for the flight plan in the form of timing requirements. 
Nagayama, as modified, does not explicitly teach: and the flight control apparatus further includes an acquisition unit configured to acquire, from a server apparatus a second flight plan in which a flight path and a flight period of the other air vehicle are described, and a priority level of a flight purpose in the second flight plan.
However, Naoto teaches the flight control apparatus further includes an acquisition unit (pg. 6 CPU 201 of UAV 101) configured to acquire, from a server apparatus (pg. 6 flight information acquisition unit 305) a second flight plan in which a flight path and a flight period of the other air vehicle are described, pg. 6 In step S406, the CPU 201 of the unmanned aerial vehicle 101 receives, from the unmanned aerial vehicle 102, the flight information including the current position (positional information) and the altitude information of the unmanned aerial vehicle 102 and the aircraft information by the function of the flight information acquisition unit 305; The flight information table 600 of the unmanned aerial vehicle 101 includes No. 601, position 602, altitude 603, and time 604 are stored in association with each other).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Naoto to include the flight control apparatus further includes an acquisition unit configured to acquire, from a server apparatus a second flight plan in which a flight path and a flight period of the other air vehicle are described, because doing so helps in “performing flight control for avoiding a collision with another unmanned aerial vehicle” (Naoto pg. 5) by avoiding the flight path of the other UAV.
Nagayama, as modified, does not explicitly teach: a priority level of a flight purpose in the second flight plan.
However, Gong also teaches a priority level of a flight purpose in a flight plan (Fig. 31 shows each geo-fencing device (UAVs) with different priorities; [0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action), 
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flight plan taught by modified Nagayama to incorporate Gong to include a priority level of a flight purpose in the second flight plan, because doing so takes into account the priorities of the UAVs and allows more important UAVs to maintain their flight plans and lets the lower priority UAV take evasive action.
Nagayama, as modified teaches:
the specifying unit specifies a second type as the type of the other air vehicle when the second flight plan and the priority level are acquired (Gong [0173] A set of flight regulations may be generated based on a UAV identifier indicative of UAV type; Gong [0839] For example, a first set of UAVs 2830a, 2830b may be of a first UAV type, and a second set of UAVs 2840a, 2840b may be of a second UAV type. The first and second types of UAVs may be different; Gong [0250] Information about a UAV may be associated with a UAV identifier. For example, information about the UAV type (e.g., model, manufacturer, characteristics, performance parameters, level of difficulty in operation) may be associated with the UAV identifier; see Examiner Note), 
Examiner Note: In Gong, the specified UAV identifier is indicative of the UAV type ([0250]). Examiner corresponds the different UAV identifiers as a different UAV types. Gong [0839] shows that there may be different sets of UAVs that are a first type, a second type. Examiner suggests the applicant to define what the “first type” and “second type” is in the claims as disclosed in applicant’s specification in [0050] to help overcome the prior art on record. 
when the second type is specified, and flight paths overlap at the same time between the first flight plan and the second flight plan, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, and when the second type is specified, and (Nagayama Fig. 1 processor unit 12; Nagayama [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12)
it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle according to a relationship between the acquired priority level and a priority level of a flight purpose in the first flight plan (Gong [0904] only one of the UAVs may take evasive action while the other does not, when a priority difference exists between the UAVs. For example, a UAV of a higher priority level may not be required to take evasive action, while a UAV of lower priority level may be forced to take evasive action).

Regarding claim 19, Nagayama, as modified, teaches the flight control apparatus according to claim 15.
Nagayama, as modified, further teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle (Nagayama Fig. 1 processor unit 12: Nagayama [0016] By calculating the azimuth, distance, and altitude of the other device…), 
wherein the acquisition unit (Naoto pg. 6 CPU 201 of UAV 101) acquires status information indicating a flight status of the other air vehicle from the server apparatus (Naoto pg. 6 In step S406, the CPU 201 of the unmanned aerial vehicle 101 receives, from the unmanned aerial vehicle 102, the flight information including the current position (positional information) and the altitude information of the unmanned aerial vehicle 102 and the aircraft information by the function of the flight information acquisition unit 305; The flight information table 600 of the unmanned aerial vehicle 101 includes No. 601, position 602, altitude 603, and time 604 are stored in association with each other)
In Naoto, flight information corresponds to status information.
when the second flight plan, the priority level, and the status information are acquired (Gong Fig. 31 shows each geo-fencing device (UAVs) with different priorities), 
Nagayama, as modified does not explicitly teach and the status information indicates that the other air vehicle is deviating from the second flight plan, 
However, Gong also teaches information that indicates that the other air vehicle is deviating from the second flight plan ([0455] Aspects of the invention may be directed to a method of detecting flight deviations of a UAV…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the status information taught by modified Nagayama to incorporate Gong to include information that indicates that the other air vehicle is deviating from the second flight plan, because doing so “providing an indication of a risk that the UAV is not operating in accordance with the
one or more flight commands based on the deviations in UAV behavior” (Gong [0455]).
Nagayama, as modified further teaches:
the specifying unit specifies a third type as the type of the other air vehicle, when the third type is specified, and the measured movement direction is a direction approaching the air vehicle (Gong [0173] A set of flight regulations may be generated based on a UAV identifier indicative of UAV type; Gong [0839] For example, a first set of UAVs 2830a, 2830b may be of a first UAV type, and a second set of UAVs 2840a, 2840b may be of a second UAV type. The first and second types of UAVs may be different; Gong [0250] Information about a UAV may be associated with a UAV identifier. For example, information about the UAV type (e.g., model, manufacturer, characteristics, performance parameters, level of difficulty in operation) may be associated with the UAV identifier; UAV type is specified once surrounding UAV(s) is/are within range which occurs when a UAV is approaching range (the air vehicle is in): [0632] a UAV may communicate with a geo-fencing device via a direct communication mode when the UAV is within a predetermined range of the geo-fencing device; see Examiner Note), 
Examiner Note: In Gong, the specified UAV identifier is indicative of the UAV type. Therefore, Examiner corresponds the different UAV identifiers as a different UAV types (which reads on the claim limitation a first type, second type, and third type…). Examiner suggests the applicant to define what the “first type”, “second type”, and “third type” is in the claims as disclosed in applicant’s specification in [0050] to overcome the prior art on record. 
the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, regardless of the second flight plan, and when the third type is specified, and it is determined that there is the possibility of collision (Nagayama Fig. 1 processor unit 12; Nagayama [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12), 
the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle, regardless of the priority level (Nagayama Fig. 1 flight control unit 20; Nagayama [0031] CPU (control means) of the flight computer 20 controls the operation unit (the auxiliary wing 3a, the elevator 4a, and the rudder 5a) and controls the driving of the propulsion device 6 to avoid collision).

Regarding claim 24, Nagayama, as modified teaches the flight control apparatus according to claim 15.
Nagayama, as modified, does not explicitly teach further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle.
However, Gong also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle ([0912] The trajectories may be analyzed to predict the future locations of the mobile geo-fencing devices. The boundaries may be analyzed to determine the berth that the mobile geo-fencing devices will need to have in order to avoid one another; [0913] evasive action taken).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama, as modified, to incorporate Gong to include further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle, because doing so allows the UAV to avoid collisions.

Regarding claim 26, Nagayama, as modified teaches the flight control apparatus according to claim 19.
Nagayama, as modified, does not explicitly teach further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle.
However, Gong also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle ([0912] The trajectories may be analyzed to predict the future locations of the mobile geo-fencing devices. The boundaries may be analyzed to determine the berth that the mobile geo-fencing devices will need to have in order to avoid one another; [0913] evasive action taken).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama, as modified, to incorporate Gong to include further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle, because doing so allows the UAV to avoid collisions.

Claims 16-18, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama, in view Gong, in view of Naoto, in further view of Trundle et al. (US 20170092138 A1) and herein after will be referred to as Trundle.

Regarding claim 16, Nagayama, as modified teaches the flight control apparatus according to claim 15, and a reception unit configured to receive an identification signal from the other air vehicle (Gong [0897] The mobile geo-fencing devices may send out a wireless communication. Identifying information, such as geo-fencing device identifier or geo-fencing device type may be sent; Gong [0898] When the mobile geo-fencing devices are UAVs, the messages may be sent out and received by one another), 
 Nagayama, as modified, does not explicitly teach further comprising: wherein the acquisition unit transmits the received identification signal to the server apparatus.
However, Trundle teaches wherein the acquisition unit transmits the received identification signal to the server apparatus (Fig. 1 drone detector 128 mounted on drone 170; [0035] a drone detector 128 may capture one or more signals associated with an unidentified drone device 170, and transmit the one or more signals to a server such as a monitoring application server (or central alarm station server) 150, which may generate a drone device signature, search a database of authorized drone device signatures, and determine whether the unidentified drone device 170 is an authorized or unauthorized drone device. Then, the server may transmit data indicating whether the unidentified drone device 170 is an authorized or unauthorized drone device back to the drone detector 128. In some implementations, the drone detector 128 may communicate directly with the monitoring application server 150 using the network 140 and one or more wired, or wireless, communication links).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Trundle to include wherein the acquisition unit transmits the received identification signal to the server apparatus, because doing allows the server apparatus to check to see if the other air vehicle is an authorized or unauthorized air vehicle.

Regarding claim 17, Nagayama, as modified, teaches the flight control apparatus according to claim 15.
Nagayama, as modified, further teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle (Nagayama Fig. 1 processor unit 12: Nagayama [0016] By calculating the azimuth, distance, and altitude of the other device…), 
Nagayama, as modified, does not explicitly teach: wherein the acquisition unit transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management,
However, Trundle teaches an acquisition device that transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management (Fig. 1 drone detector 128 mounted on drone 170; [0035] a drone detector 128 may capture one or more signals associated with an unidentified drone device 170, and transmit the one or more signals to a server such as a monitoring application server (or central alarm station server) 150, which may generate a drone device signature, search a database of authorized drone device signatures, and determine whether the unidentified drone device 170 is an authorized or unauthorized drone device. Then, the server may transmit data indicating whether the unidentified drone device 170 is an authorized or unauthorized drone device back to the drone detector 128. In some implementations, the drone detector 128 may communicate directly with the monitoring application server 150 using the network 140 and one or more wired, or wireless, communication links)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Trundle to include wherein an acquisition device transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management, because doing so checks to see if the other air vehicle is an authorized or unauthorized air vehicle.
Nagayama, as modified, teaches:
the specifying unit specifies the first type as the type of the other air vehicle (Gong [0839] For example, a first set of UAVs 2830a, 2830b may be of a first UAV type, and a second set of UAVs 2840a, 2840b may be of a second UAV type. The first and second types of UAVs may be different; Gong [0250] Information about a UAV may be associated with a UAV identifier. For example, information about the UAV type (e.g., model, manufacturer, characteristics, performance parameters, level of difficulty in operation) may be associated with the UAV identifier; Gong [0897] The mobile geo-fencing devices may send out a wireless communication. Identifying information, such as geo-fencing device identifier or geo-fencing device type may be sent; Gong [0898] When the mobile geo-fencing devices are UAVs, the messages may be sent out and received by one another; see Examiner Note), 
Examiner Note: In Gong, the specified UAV identifier is indicative of the UAV type ([0250]). Examiner corresponds the different UAV identifiers as a different UAV types. Gong [0839] shows that there may be different sets of UAVs that are a first type, a second type. Examiner suggests the applicant to define what the “first type” and “second type” is in the claims as disclosed in applicant’s specification in [0050] to help overcome the prior art on record. 
when a response indicating that the other air vehicle is not under the predetermined management is received from the server apparatus in response to the request (Trundle: [0035] server may transmit data indicating whether the unidentified drone device 170 is an authorized or unauthorized drone device)
when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide (Nagayama Fig. 1 processor unit 12; Nagayama [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12),  
and when the first type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle (Nagayama Fig. 1 flight control unit 20; Nagayama [0031] CPU (control means) of the flight computer 20 controls the operation unit (the auxiliary wing 3a, the elevator 4a, and the rudder 5a) and controls the driving of the propulsion device 6 to avoid collision).

Regarding claim 18, Nagayama, as modified, teaches the flight control apparatus according to claim 16.
Nagayama, as modified, further teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle (Nagayama Fig. 1 processor unit 12: Nagayama [0016] By calculating the azimuth, distance, and altitude of the other device…), 
Nagayama, as modified, does not explicitly teach: wherein the acquisition unit transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management,
However, Trundle teaches an acquisition device that transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management (Fig. 1 drone detector 128 mounted on drone 170; [0035] a drone detector 128 may capture one or more signals associated with an unidentified drone device 170, and transmit the one or more signals to a server such as a monitoring application server (or central alarm station server) 150, which may generate a drone device signature, search a database of authorized drone device signatures, and determine whether the unidentified drone device 170 is an authorized or unauthorized drone device. Then, the server may transmit data indicating whether the unidentified drone device 170 is an authorized or unauthorized drone device back to the drone detector 128. In some implementations, the drone detector 128 may communicate directly with the monitoring application server 150 using the network 140 and one or more wired, or wireless, communication links)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Trundle to include wherein an acquisition device transmits, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management, because doing so checks to see if the other air vehicle is an authorized or unauthorized air vehicle.
Nagayama, as modified, teaches:
the specifying unit specifies the first type as the type of the other air vehicle (Gong [0839] For example, a first set of UAVs 2830a, 2830b may be of a first UAV type, and a second set of UAVs 2840a, 2840b may be of a second UAV type. The first and second types of UAVs may be different; Gong [0250] Information about a UAV may be associated with a UAV identifier. For example, information about the UAV type (e.g., model, manufacturer, characteristics, performance parameters, level of difficulty in operation) may be associated with the UAV identifier; Gong [0897] The mobile geo-fencing devices may send out a wireless communication. Identifying information, such as geo-fencing device identifier or geo-fencing device type may be sent; Gong [0898] When the mobile geo-fencing devices are UAVs, the messages may be sent out and received by one another; see Examiner Note), 
Examiner Note: In Gong, the specified UAV identifier is indicative of the UAV type ([0250]). Examiner corresponds the different UAV identifiers as a different UAV types. Gong [0839] shows that there may be different sets of UAVs that are a first type, a second type. Examiner suggests the applicant to define what the “first type” and “second type” is in the claims as disclosed in applicant’s specification in [0050] to help overcome the prior art on record. 
when a response indicating that the other air vehicle is not under the predetermined management is received from the server apparatus in response to the request (Trundle: [0035] server may transmit data indicating whether the unidentified drone device 170 is an authorized or unauthorized drone device)
when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide (Nagayama Fig. 1 processor unit 12; Nagayama [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12),  
and when the first type is specified, and it is determined that there is the possibility of collision, the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle (Nagayama Fig. 1 flight control unit 20; Nagayama [0031] CPU (control means) of the flight computer 20 controls the operation unit (the auxiliary wing 3a, the elevator 4a, and the rudder 5a) and controls the driving of the propulsion device 6 to avoid collision).

Regarding claim 20, Nagayama, as modified, teaches the flight control apparatus according to claim 16.
Nagayama, as modified, further teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle (Nagayama Fig. 1 processor unit 12: Nagayama [0016] By calculating the azimuth, distance, and altitude of the other device…), 
wherein the acquisition unit (Naoto pg. 6 CPU 201 of UAV 101) acquires status information indicating a flight status of the other air vehicle from the server apparatus (Naoto pg. 6 In step S406, the CPU 201 of the unmanned aerial vehicle 101 receives, from the unmanned aerial vehicle 102, the flight information including the current position (positional information) and the altitude information of the unmanned aerial vehicle 102 and the aircraft information by the function of the flight information acquisition unit 305; The flight information table 600 of the unmanned aerial vehicle 101 includes No. 601, position 602, altitude 603, and time 604 are stored in association with each other)
In Naoto, flight information corresponds to status information.
when the second flight plan, the priority level, and the status information are acquired (Gong Fig. 31 shows each geo-fencing device (UAVs) with different priorities), 
Nagayama, as modified does not explicitly teach and the status information indicates that the other air vehicle is deviating from the second flight plan, 
However, Gong also teaches information that indicates that the other air vehicle is deviating from the second flight plan ([0455] Aspects of the invention may be directed to a method of detecting flight deviations of a UAV…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the status information taught by modified Nagayama to incorporate Gong to include information that indicates that the other air vehicle is deviating from the second flight plan, because doing so “providing an indication of a risk that the UAV is not operating in accordance with the
one or more flight commands based on the deviations in UAV behavior” (Gong [0455]).
Nagayama, as modified further teaches:
the specifying unit specifies a third type as the type of the other air vehicle, when the third type is specified, and the measured movement direction is a direction approaching the air vehicle (Gong [0173] A set of flight regulations may be generated based on a UAV identifier indicative of UAV type; Gong [0839] For example, a first set of UAVs 2830a, 2830b may be of a first UAV type, and a second set of UAVs 2840a, 2840b may be of a second UAV type. The first and second types of UAVs may be different; Gong [0250] Information about a UAV may be associated with a UAV identifier. For example, information about the UAV type (e.g., model, manufacturer, characteristics, performance parameters, level of difficulty in operation) may be associated with the UAV identifier; UAV type is specified once surrounding UAV(s) is/are within range which occurs when a UAV is approaching range (the air vehicle is in): [0632] a UAV may communicate with a geo-fencing device via a direct communication mode when the UAV is within a predetermined range of the geo-fencing device; see Examiner Note), 
Examiner Note: In Gong, the specified UAV identifier is indicative of the UAV type. Therefore, Examiner corresponds the different UAV identifiers as a different UAV types (which reads on the claim limitation a first type, second type, and third type…). Examiner suggests the applicant to define what the “first type”, “second type”, and “third type” is in the claims as disclosed in applicant’s specification in [0050] to overcome the prior art on record. 
the determining unit determines that there is the possibility that the air vehicle and the other air vehicle will collide, regardless of the second flight plan, and when the third type is specified, and it is determined that there is the possibility of collision (Nagayama Fig. 1 processor unit 12; Nagayama [0016] when another device (hereinafter, referred to as “approaching device”) that may collide with the own device 1 is detected, an approach warning and avoidance direction information are output. The approach warning and the avoidance direction information output by the processor unit 12), 
the flight control unit avoids collision with the other air vehicle by controlling the flight of the air vehicle, regardless of the priority level (Nagayama Fig. 1 flight control unit 20; Nagayama [0031] CPU (control means) of the flight computer 20 controls the operation unit (the auxiliary wing 3a, the elevator 4a, and the rudder 5a) and controls the driving of the propulsion device 6 to avoid collision).

Regarding claim 25, Nagayama, as modified teaches the flight control apparatus according to claim 17.
Nagayama, as modified, does not explicitly teach further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle.
However, Gong also teaches further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle ([0912] The trajectories may be analyzed to predict the future locations of the mobile geo-fencing devices. The boundaries may be analyzed to determine the berth that the mobile geo-fencing devices will need to have in order to avoid one another; [0913] evasive action taken).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama, as modified, to incorporate Gong to include further comprising: a prediction unit configured to predict a path along which the other air vehicle is to fly, wherein the flight control unit avoids the predicted path by controlling the flight of the air vehicle, because doing so allows the UAV to avoid collisions.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama, in view Gong, in further view of Yang et al. (US 20190317530 A1), in further view of Canoy (US 20170045894 A1) and herein after will be referred to as Yang and Canoy respectively.

Regarding claim 27, Nagayama, as modified, teaches the flight control apparatus according to claim 11.
Nagayama, as modified, teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle Nagayama Fig. 1 processor unit 12: Nagayama [0016] By calculating the azimuth, distance, and altitude of the other device…).
Nagayama, as modified, does not explicitly teach at a predetermined time interval. 
However, Yang teaches at a predetermined time interval (The information of the object of interest may be provided on a periodic basis, in real-time, and/or in response to an event. The location and/or movement information may reflect the most up-to-date information about the object of interest.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Yang to include at a predetermined interval, because doing so updates the received information on a constant basis.
Nagayama, as modified does not teach wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle.
However, Canoy teaches wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle ([0109] when determining that continuing to move toward the target landing bay in the same manner as defined by the flight plan could cause a collision (e.g., a calculated probability of colliding with other UAVs or other objects is above a safety threshold, etc.), the UAV may stop executing the instructions of the flight plan at least until the exception is no longer present.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Canoy to include wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle, because doing so prevents the UAV from colliding to another UAV.

Regarding claim 28, Nagayama, as modified, teaches the flight control apparatus according to claim 12.
Nagayama, as modified, teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle Nagayama Fig. 1 processor unit 12: Nagayama [0016] By calculating the azimuth, distance, and altitude of the other device…).
Nagayama, as modified, does not explicitly teach at a predetermined time interval. 
However, Yang teaches at a predetermined time interval (The information of the object of interest may be provided on a periodic basis, in real-time, and/or in response to an event. The location and/or movement information may reflect the most up-to-date information about the object of interest.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Yang to include at a predetermined interval, because doing so updates the received information on a constant basis.
Nagayama, as modified does not teach wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle.
However, Canoy teaches wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle ([0109] when determining that continuing to move toward the target landing bay in the same manner as defined by the flight plan could cause a collision (e.g., a calculated probability of colliding with other UAVs or other objects is above a safety threshold, etc.), the UAV may stop executing the instructions of the flight plan at least until the exception is no longer present.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Canoy to include wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle, because doing so prevents the UAV from colliding to another UAV.

Claim 29 is  rejected under 35 U.S.C. 103 as being unpatentable over Nagayama, in view Gong, in view of Naoto, in further view of Yang et al. (US 20190317530 A1), in further view of Canoy (US 20170045894 A1) and herein after will be referred to as Yang and Canoy respectively.

Regarding claim 29, Nagayama, as modified, teaches the flight control apparatus according to claim 15.
Nagayama, as modified, teaches further comprising: a measurement unit configured to measure a movement direction of the other air vehicle as viewed from the air vehicle Nagayama Fig. 1 processor unit 12: Nagayama [0016] By calculating the azimuth, distance, and altitude of the other device…).
Nagayama, as modified, does not explicitly teach at a predetermined time interval. 
However, Yang teaches at a predetermined time interval (The information of the object of interest may be provided on a periodic basis, in real-time, and/or in response to an event. The location and/or movement information may reflect the most up-to-date information about the object of interest.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Yang to include at a predetermined interval, because doing so updates the received information on a constant basis.
Nagayama, as modified does not teach wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle.
However, Canoy teaches wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle ([0109] when determining that continuing to move toward the target landing bay in the same manner as defined by the flight plan could cause a collision (e.g., a calculated probability of colliding with other UAVs or other objects is above a safety threshold, etc.), the UAV may stop executing the instructions of the flight plan at least until the exception is no longer present.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Nagayama to incorporate Canoy to include wherein the flight control unit stops in mid-air until the measured movement direction becomes a direction moving away from the air vehicle, because doing so prevents the UAV from colliding to another UAV.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20180307907A1: Ichihara discloses a system for identifying an unmanned moving object to determine if it is part of the management server
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661